As filed with the Securities and Exchange Registration No. 333-70600 Commission on July 17, 2013 Registration No. 811-05626 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 POST-EFFECTIVE AMENDMENT NO. [ 32 ] REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. [ ] (Check appropriate box or boxes) SEPARATE ACCOUNT B (Exact name of Registrant) ING USA ANNUITY AND LIFE INSURANCE COMPANY (Name of Depositor) 1475 Dunwoody Drive West Chester, Pennsylvania 19380-1478 (Address of Depositors Principal Executive Offices) (Zip Code) Depositors Telephone Number, including Area Code (610) 425-3400 J. Neil McMurdie, Senior Counsel Nicholas Morinigo, Counsel ING ING One Orange Way, C2N 1475 Dunwoody Drive Windsor, CT 06095-4774 West Chester, PA 19308-1478 (860) 580-2824 (610) 425-3447 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement It is proposed that this filing will become effective (check appropriate box): X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group and Individual Deferred Variable Annuity Contract PARTS A AND B The Prospectus and the Statement of Additional Information each dated May 1, 2013, are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 32 by reference to Registrant’s filing under Rule 485(b) as filed on April 16, 2013 and under Rule 497(e) as filed on May 16, 2013. A supplement dated July 17, 2013 to the Prospectus is included in Part A of this Post-Effective Amendment No. 32. Supplement Dated July 17, 2013 To The Current Prospectus For: ING Rollover Choice SM Variable Annuity Issued by ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1-800-366-0066. 1. Important Information Regarding an Upcoming Fund Reorganization. The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the ING Pioneer Mid Cap Value Portfolio. The Board of Trustees of ING Investors Trust approved a proposal to reorganize the ING Pioneer Mid Cap Value Portfolio (Class S), (the “Merging Portfolio”) with and into the ING Large Cap Value Portfolio (Class S), (the “Surviving Portfolio”). In connection with the upcoming reorganization, the ING Large Cap Value Portfolio (Class S) will be added as an available investment option under your contract. Subject to shareholder approval, the reorganization is expected to take place on or about September 6, 2013 (the “Closing Date”), resulting in a shareholder of the Merging Portfolio becoming a shareholder of the Surviving Portfolio. Each shareholder will thereafter hold shares of the Surviving Portfolio having equal aggregate value as shares of the Merging Portfolio, and the Merging Portfolio will no longer be available under the contract. Prior to the Closing Date, you may reallocate your contract value in the Merging Portfolio to another investment portfolio currently available under the contract. This reallocation will neither count as a transfer for purposes of our Excessive Trading Policy nor be subject to a transfer charge under the contract. Contract value remaining in the Merging Portfolio on the Closing Date will be placed in the Surviving Portfolio. Unless you provide us with alternative allocation instructions, after the Closing Date all future allocations directed to the Merging Portfolio will be automatically allocated to the Surviving Portfolio. You may provide alternative instructions by calling our Customer Service Center at the number above. Information about the ING Large Cap Value Portfolio. The following chart provides summary information for the Surviving Portfolio and is added to Appendix B of your Contract Prospectus. More detailed information can be found in the current prospectus and Statement of Additional Information for that fund. Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Large Cap Value Portfolio Seeks long-term growth of capital and current income. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC All references in the prospectus to the Merging Portfolio and Surviving Portfolio are changed accordingly. X.70600-13A Page 1 of 2 July 2013 2. The section titled “Same-Sex Marriages” in your prospectus is deleted and replaced with the following: Same-Sex Marriages. Before June 26, 2013, pursuant to Section 3 of the federal Defense of Marriage Act (“DOMA”), same-sex marriages were not recognized for purposes of federal law. On that date the U.S. Supreme Court held in United States v. Windsor that Section 3 of DOMA is unconstitutional. While valid same-sex marriages are now recognized under federal law and the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Tax Code sections 72(s) and 401(a)(9) are now available to a same-sex spouse, there are still unanswered questions regarding the scope and impact of the Windsor decision. Consequently, if you are married to a same-sex spouse you should contact a qualified tax adviser regarding your spouse’s rights and benefits under the contract described in this prospectus and your particular tax situation. X.70600-13A Page 2 of 2 July 2013 SEPARATE ACCOUNT B PART C - OTHER INFORMATION Item 24. Financial Statements and Exhibits Financial Statements: (a)(1) Incorporated by reference in Part A: Condensed Financial Information Incorporated by reference in Part B: Financial Statements of Separate Account B: - Report of Independent Registered Public Accounting Firm - Statements of Assets and Liabilities as of December 31, 2012 - Statements of Operations for the year ended December 31, 2012 - Statements of Changes in Net Assets for the years ended December 31, 2012 and 2011 - Notes to Financial Statements Financial Statements of ING USA Annuity and Life Insurance Company: - Report of Independent Registered Public Accounting Firm - Statements of Operations for the years ended December 31, 2012, 2011 and - Balance Sheets as of December 31, 2012 and 2011 - Statements of Changes in Shareholders Equity for the years ended December 31, 2012, 2011 and 2010 - Statements of Cash Flows for the years ended December 31, 2012, 2011 and - Notes to Financial Statements (b) Exhibits Resolution of the Board of Directors of ING USA Annuity and Life Insurance Company authorizing the establishment of the Registrant · Incorporated by reference to the Initial Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on October 1, 2001 (File Nos. 333-70600; 811-5626). Not applicable Amendment to and Restatement of the Distribution Agreement between ING USA and Directed Services, Inc. effective January 1, 2004 · Incorporated herein by reference to Post-Effective Amendment No. 2 to a Registration Statement on Form N- 4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 9, 2004 (File Nos. 333-90516). Master Selling Agreement · Incorporated by reference to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on May 12, 2006 (File Nos. 333-70600). Intercompany Agreement dated December 22, 2010 (effective January 1, 2010) between Directed Services LLC and ING USA Annuity and Life Insurance Company · Incorporated herein by reference to Post-Effective Amendment No. 55 to a Registration Statement on Form N-4 (File No 333-28679), as filed on April 6, 2011. Intercompany Agreement dated December 22, 2010 (effective January 1, 2010) between ING Investment Management LLC and ING USA Annuity and Life Insurance and Company · Incorporated herein by reference to Post-Effective Amendment No. 55 to a Registration Statement on Form N-4 (File No. 333-28679), as filed on April 6, 2011. Variable Annuity Group Master Contract (GA-MA-1102) · Incorporated by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on December 11, 2001 (File Nos. 333-70600). Variable Annuity Contract (GA-IA-1102) · Incorporated by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on December 11, 2001 (File No. 333-70600). Variable Annuity Certificate (GA-CA-1102) · Incorporated by reference to Pre- Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on December 11, 2001 (File No. 333-70600). GET Fund Rider (GA-RA-1085) · Incorporated by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on December 11, 2001 (File No. 333-70600). Section 72 Rider · Incorporated by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on December 11, 2001 (File No. 333-70600). Waiver of Surrender Charge Rider · Incorporated by reference to Pre-Effective Amendment No. 1 to the Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on December 11, 2001 (File No. 333-70600). Simple Retirement Account Rider · Incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File No. 033-23351). 403(b) Rider · Incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File No. 033-23351). Individual Retirement Annuity Rider · Incorporated herein by reference to Post- Effective Amendment No. 34 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File No. 033-23351). ROTH Individual Retirement Annuity Rider · Incorporated herein by reference to Post-Effective Amendment No. 34 to a Registration Statement on Form N-4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on April 15, 2003 (File No. 033-23351). Death Benefit Option Package Endorsement (GA-RA-1117) · Incorporated herein by reference to Post-Effective Amendment No. 4 to a Registration Statement on Form N- 4 for Golden American Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on August 1, 2003 (File No. 333-70600). Company Address and Name Change Endorsement · Incorporated herein by reference to Post-Effective Amendment No. 25 to a Registration Statement on Form N-4 for ING USA Annuity and Life Insurance Company Separate Account B filed with the Securities and Exchange Commission on February 13, 2004 (File No. 333-28679). Minimum Guaranteed Withdrawal Benefit Rider with Reset Option (ING Life Pay) (IU-RA-3023) · Incorporated by reference to Post-Effective Amendment No. 15 to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on July 20, 2006 (File No. 333-70600). Sample Schedule Page Entries for Minimum Guaranteed Withdrawal Benefit Rider with Reset (Life Pay) (IU-RA-3023) · Incorporated by reference to Post-Effective Amendment No. 15 to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on July 20, 2006 (File No. 333- Minimum Guaranteed Withdrawal Benefit Rider with Reset Option (ING Joint Life Pay) (IU-RA-3029) · Incorporated by reference to Post-Effective Amendment No. 15 to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on July 20, 2006 (File No. 333-70600). Minimum Guaranteed Withdrawal Benefit Rider with Automatic Reset (ING Joint Life Pay) (IU-RA-3061) · Incorporated by reference to Post-Effective Amendment No. 20 to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on August 15, 2007 (File No. 333-70600). Minimum Guaranteed Withdrawal Benefit Rider with Automatic Reset (Life Pay) (IU-RA-3062) · Incorporated by reference to Post-Effective Amendment No. 20 to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on August 15, 2007 (File No. 333-70600). Surrender Charge Endorsement (IU-RA-3018) to Contract GA-IA-1102 and Certificate GA-CA-1102 and Master Contract GA-MA-1102 · Incorporated by reference to Post-Effective Amendment No. 25 to Registration Statement on Form N- 4 for Separate Account B filed with the Securities and Exchange Commission on April 30, 2009 (File No. 333-70600). Minimum Guaranteed Income Benefit Rider (IU-RA-3030) · Incorporated by reference to Post-Effective Amendment No. 25 to Registration Statement on Form N- 4 for Separate Account B filed with the Securities and Exchange Commission on April 30, 2009 (File No. 333-70600). Combination Minimum Guaranteed Withdrawal Benefit and Death Benefit Rider (IU- RA-3077) · Incorporated by reference to Post-Effective Amendment No. 25 to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on April 30, 2009 (File No. 333-70600). Combination Minimum Guaranteed Withdrawal Benefit and Death Benefit Rider (IU- RA-3078) · Incorporated by reference to Post-Effective Amendment No. 25 to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on April 30, 2009 (File No. 333-70600). Combination Minimum Guaranteed Withdrawal Benefit and Death Benefit Rider (Life Pay Plus) (IU-RA-4010(DE)(RC)) · Incorporated by reference to Post-Effective Amendment No. 25 to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on April 30, 2009 (File No. 333- Combination Minimum Guaranteed Withdrawal Benefit and Death Benefit Rider (Life Pay Plus) (IU-RA-4011(DE)(RC)) · Incorporated by reference to Post-Effective Amendment No. 25 to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on April 30, 2009 (File No. 333- Variable Annuity Application (GA-CDF-1105(08/06)) · Incorporated by reference to Post-Effective Amendment No. 16 to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on August 3, 2006 (File No. 333-70600). Variable Annuity Application (GA-CDF-1105(08/07)) · Incorporated by reference to Post-Effective Amendment No. 20 to Registration Statement on Form N-4 for Separate Account B filed with the Securities and Exchange Commission on August 15, 2007 (File No. 333-70600). Deferred Variable Annuity Application (GA-CDF-1105(12/08)) · Incorporated by reference to Post-Effective Amendment No. 25 to Registration Statement on Form N- 4 for Separate Account B filed with the Securities and Exchange Commission on April 30, 2009 (File No. 333-70600). Restated Articles of Incorporation Providing for the Redomestication of Golden American Life Insurance Company dated July 2 and 3, 2003, effective January 1, 2004 · Incorporated by reference to Company's 10-K, as filed with the SEC on March 29, 2004 (File No. 033-87270). Amendment to Articles of Incorporation Providing for the Name Change of Golden American Life Insurance Company dated November 20, 2003, effective January 1, 2004 · Incorporated by reference to the Company's 10-K, as filed with the SEC on March 29, 2004 (File No. 033-87270). Amendment to Articles of Incorporation Providing for the Change in Purpose and Powers of ING USA Annuity and Life Insurance Company dated March 3 and 4, 2004, effective March 11, 2004 · Incorporated by reference to the Company's 10-Q, as filed with the SEC on May 17, 2004 (File No. 033-87270). Amended and Restated By-Laws of ING USA Annuity and Life Insurance Company, effective January 1, 2005 · Incorporated by reference to Registrants Form 10-K as filed with the Securities and Exchange Commission on May 13, 2005 (File No. 33- Resolution of the Board of Directors for Powers of Attorney, dated (04/23/99) · Incorporated by reference to Post-Effective Amendment No. 3 to a Registration Statement on Form N-4 for Golden American Life Insurance Separate Account B filed with the Securities and Exchange Commission on April 23, 1999 (File No. 333- Not applicable Amended and Restated Participation Agreement as of June 26, 2009 by and among ING Life Insurance and Annuity Company, Fidelity Distributors Corporation, Variable Insurance Products Fund, Variable Insurance Products Fund II, Variable Insurance Products Fund III, Variable Insurance Products Fund IV and Variable Insurance Products Fund V · Incorporated by reference to Post-Effective Amendment No. 56 to Registration Statement on Form N-4 (File No. 333-01107), as filed on December 18, 2009. First Amendment as of June 26, 2009 to Participation Agreement as of June 26, 2009 by and among ING Life Insurance and Annuity Company, Fidelity Distributors Corporation, Variable Insurance Products Fund, Variable Insurance Products Fund II, Variable Insurance Products Fund III, Variable Insurance Products Fund IV and Variable Insurance Products Fund V · Incorporated by reference to Post-Effective Amendment No. 56 to Registration Statement on Form N-4 (File No. 333-01107), as filed on December 18, 2009. Letter Agreement dated May 16, 2007 between Reliastar Life Insurance Company of New York, Fidelity Distributors Corporation, Variable Insurance Products Fund, Variable Insurance Products Fund II and Variable Insurance Products Fund V · Incorporated by reference to Pre-Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333-139695), as filed on September 5, 2007. Service Agreement effective as of June 1, 2002 by and between Fidelity Investments Institutional Operations Company, Inc. and ING Financial Advisers, LLC · Incorporated by reference to Post-Effective Amendment No. 33 to Registration Statement on Form N-4 (File No. 033-75988), as filed on August 5, 2004. Service Contract dated June 20, 2003 and effective as of June 1, 2002 by and between Directed Services, Inc., ING Financial Advisers, LLC, and Fidelity Distributors Corporation · Incorporated by reference to Post-Effective Amendment No. 33 to Registration Statement on Form N-4 (File No. 033-75988), as filed on August 5, 2004. First Amendment effective as of April 1, 2005 to Service Contract dated June 20, 2003 between Fidelity Distributors Corporation and ING Financial Advisers, Inc. and amended on on April 1, 2006 · Incorporated by reference to Post-Effective Amendment No. 47 to Registration Statement on Form N-4 (File No. 033-75962), as filed on November 21, 2006. Rule 22c-2 Agreement dated no later than April 16, 2007 and is effective as of October 16, 2007 between Fidelity Distributors Corporation, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc. · Incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, Amended and Restated Participation Agreement as of December 30, 2005 by and among Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York and Directed Services, Inc. · Incorporated by reference to Post-Effective Amendment No. 17 to Registration Statement on Form N-4 (File No. 333-85618), as filed on February 1, 2007. Amendment effective June 5, 2007 to Amended and Restated Participation Agreement as of December 30, 2005 by and among Franklin Templeton Variable Insurance Products Trust, Franklin/Templeton Distributors, Inc., ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York and Directed Services, LLC and amended on November 17, 2011 · Incorporated by reference to Pre-Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333-139695), as filed on July 6, 2007, and by reference to Post-Effective Amendment No. 59 to Registration Statement on Form N-4 (File No. 033-75962), as filed on April 3, 2012. Amended and Restated Administrative Services Agreement executed as of October 3, 2005 between Franklin Templeton Services, LLC, ING Life Insurance and Annuity Company, ING Insurance Company of America, ING USA Annuity and Life Insurance Company and ReliaStar Life Insurance Company · Incorporated by reference to Post-Effective Amendment No. 32 to Registration Statement on Form N- 4 (File No. 033-81216), as filed on April 11, 2006. Amendment No. 1 dated May 17, 2006 to Amended and Restated Administrative Services Agreement dated October 3, 2005 by and among Franklin Templeton Services, LLC, ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company and ReliaStar Life Insurance Company of New York · Incorporated by reference to Post-Effective Amendment No. 59 to Registration Statement on Form N-4 (File No. 033-75962), as filed on April 3, 2012. Rule 22c-2 Shareholder Information Agreement (Franklin Templeton Variable Insurance Products Trust) entered into as of April 16, 2007 among Franklin/Templeton Distributors, Inc., ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company and ReliaStar Life Insurance Company of New York · Incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, 2007. Participation Agreement dated April 30, 2003 among ING Life Insurance and Annuity Company, The GCG Trust and Directed Services, Inc. · Incorporated by reference to Post-Effective Amendment No. 54 to Registration Statement on Form N-1A (File No. 033-23512), as filed on August 1, 2003. Amendment dated October 9, 2006 to the Participation Agreement dated April 30, 2003 among ING Life Insurance and Annuity Company, ING Investors Trust and Directed Services, Inc. · Incorporated by reference to Post-Effective Amendment No. 47 to Registration Statement on Form N-4 (File No. 033-75962), as filed on November 21, 2006. Participation Agreement dated as of November 28, 2001 among Portfolio Partners, Inc., Aetna Life Insurance and Annuity Company and Aetna Investment Services, LLC · Incorporated by reference to Post-Effective Amendment No. 30 to Registration Statement on Form N-4 (File No. 033-75962), as filed on April 8, 2002. Amendment dated March 5, 2002 between Portfolio Partners, Inc. (to be renamed ING Partners, Inc. effective May 1, 2002), Aetna Life Insurance and Annuity Company (to be renamed ING Life Insurance and Annuity Company effective May 1, 2002) and Aetna Investment Services, LLC (to be renamed ING Financial Advisers, LLC) to Participation Agreement dated November 28, 2001 and amended on May 1, 2003, November 1, 2004, April 29, 2005, August 31, 2005, December 7, 2005 and April 28, 2006 · Incorporated by reference to Post-Effective Amendment No. 30 to Registration Statement on Form N-4 (File No. 033-75962), as filed on April 8, 2002, and by reference to Post-Effective Amendment No. 28 (File No. 033-75988), as filed on April 10, 2003, and by reference to Post-Effective Amendment No. 20 to Registration Statement on Form N-1A (File No. 333-32575), as filed on April 1, 2005, and by reference to Post-Effective Amendment No. 32 (File No. 033-81216), as filed on April 11, 2006, and by reference to Initial Registration (File No. 333-134760), as filed on June 6, 2006. Shareholder Servicing Agreement (Service Class Shares) dated as of November 27, 2001 between Portfolio Partners, Inc. and Aetna Life Insurance and Annuity Company · Incorporated by reference to Post-Effective Amendment No. 30 to Registration Statement on Form N-4 (File No. 033-75962), as filed on April 8, 2002. Amendment dated March 5, 2002 between Portfolio Partners, Inc. (to be renamed ING Partners, Inc. effective May 1, 2002) and Aetna Life Insurance and Annuity Company (to be renamed ING Life Insurance and Annuity Company effective May 1, 2002) to the Shareholder Servicing Agreement (Service Class Shares) dated November 27, 2001 and amended on May 1, 2003, November 1, 2004, April 29, 2005, December 7, 2005 and April 28, 2006 · Incorporated by reference to Post-Effective Amendment No. 30 to Registration Statement on Form N-4 (File No. 033-75962), as filed on April 8, 2002, and by reference to Post-Effective Amendment No.28 (File No. 033-75988), as filed on April 10, 2003, and by reference to Post-Effective Amendment No. 32 (File No. 033-81216), as filed on April 11, 2006, and by reference to Initial Registration Statement (File No. 333-134760), as filed on June 6, 2006. Fund Participation Agreement dated as of May 1, 1998 by and among Aetna Life Insurance and Annuity Company and Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series, Aetna Variable Portfolios, Inc. on behalf of each of its series and Aeltus Investment Management, Inc. · Incorporated by reference to Registration Statement on Form N-4 (File No. 333-56297), as filed on June 8, 1998. Amendment dated November 9, 1998 to Fund Participation Agreement dated as of May 1, 1998 by and among Aetna Life Insurance and Annuity Company and Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series, Aetna Variable Portfolios, Inc. on behalf of each of its series and Aeltus Investment Management, Inc. and amended on December 31, 1999, February 11, 2000, May 1, 2000, February 27, 2001 and June 19, 2001 · Incorporated by reference to Post-Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333-56297), as filed on December 14, 1998, and by reference to Post-Effective Amendment No. 19 (File No. 333-01107), as filed on February 16, 2000, and by reference to Post-Effective Amendment No. 20 (File No. 333-01107), as filed on April 4. 2000, and by reference to Post-Effective Amendment No. 24 (File No. 333-01107), as filed on April 13, 2001, and by reference to Post- Effective Amendment No. 32 (File No. 033-75988), as filed on April 13, 2004. Service Agreement effective as of May 1, 1998 between Aeltus Investment Management, Inc. and Aetna Life Insurance and Annuity Company in connection with the sale of shares of Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series and Aetna Variable Portfolios, Inc. on behalf of each of its series · Incorporated by reference to Registration Statement on Form N-4 (File No. 333-56297), as filed on June 8, 1998. Amendment dated November 4, 1998 and effective as of October 15, 1998 to Service Agreement effective as of May 1, 1998 between Aeltus Investment Management, Inc. and Aetna Life Insurance and Annuity Company in connection with the sale of shares of Aetna Variable Fund, Aetna Variable Encore Fund, Aetna Income Shares, Aetna Balanced VP, Inc., Aetna GET Fund on behalf of each of its series, Aetna Generation Portfolios, Inc. on behalf of each of its series and Aetna Variable Portfolios, Inc. on behalf of each of its series and amended February 11, 2000, May 1, 2000 and June 26, 2001 · Incorporated by reference to Post-Effective Amendment No. 2 to Registration Statement on Form N-4 (File No. 333-56297), as filed on December 14, 1998, and by reference to Post-Effective Amendment No. 20 (File No. 333-01107), as filed on April 4, 2000, and by reference to Post-Effective Amendment No. 32 (File No. 033-75988), as filed on April 13, 2004. Fund Participation Agreement dated as of May 1, 2001 among Pilgrim Variable Products Trust, Aetna Life Insurance and Annuity Company and ING Pilgrim Securities, Inc. · Incorporated by reference to Post-Effective Amendment No. 26 to Registration Statement on Form N-4 (File No. 333-01107), as filed on July 13, 2001. Amendment dated August 30, 2002 between ING Life Insurance and Annuity Company, ING Variable Products Trust (formerly known as Pilgrim Variable Products Trust) and ING Funds Distributor to Fund Participation Agreement dated May 1, 2001 · Incorporated by reference to Post-Effective Amendment No. 28 to Registration Statement on Form N-4 (File No. 033-75988), as filed on April 10, 2003. Administrative and Shareholder Services Agreement dated April 1, 2001 between ING Funds Services, LLC and ING Life Insurance and Annuity Company (Administrator for ING Variable Products Trust) · Incorporated by reference to Post- Effective Amendment No. 28 to Registration Statement on Form N-4 (File No. 033- 75988), as filed on April 10, 2003. Rule 22c-2 Agreement dated no later than April 16, 2007 is effective October 16, 2007 between ING Funds Services, LLC, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc. · Incorporated by reference to Post-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, 2007. Fund Participation Agreement dated March 11, 1997 between Aetna Life Insurance and Annuity Company, Oppenheimer Variable Annuity Account Funds and OppenheimerFunds, Inc. · Incorporated by reference to Post-Effective Amendment No. 27 to Registration Statement on Form N-4 (File No. 033-34370), as filed on April 16, 1997. First Amendment dated December 1, 1999 to Fund Participation Agreement between Aetna Life Insurance and Annuity Company, Oppenheimer Variable Annuity Account Funds and OppenheimerFunds, Inc. dated March 11, 1997 and amended on May 1, 2004 and August 15, 2007 · Incorporated by reference to Post-Effective Amendment No. 19 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 16, 2000, and by reference to Post-Effective Amendment No. 39 (File No. 033-75988), as filed on April 11, 2007, and by reference to Post-Effective Amendment No. 46 (File No. 333-01107), as filed on February 15, 2008. Service Agreement effective as of March 11, 1997 between OppenheimerFunds, Inc. and Aetna Life Insurance and Annuity Company · Incorporated by reference to Post- Effective Amendment No. 27 to Registration Statement on Form N-4 (File No. 033- 34370), as filed on April 16, 1997. Rule 22c-2 Agreement dated no later than April 16, 2007 and is effective as of October 16, 2007 between Oppenheimer Funds Services, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc. · Incorporated by reference to Pre-Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033-75962), as filed on June 15, Novation of and Amendment to Participation Agreement dated as of January 26, 2011 and effective as of February 14, 2011 by and among Allianz Global Investors Distributors LLC, PIMCO Investments LLC, PIMCO Variable Insurance Trust, ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company and ReliaStar Life Insurance Company of New York · Incorporated by reference to Post-Effective Amendment No. 15 to Registration Statement on Form N-4 (File No. 333-105479), as filed on April 25, Services Agreement dated as of May 1, 2004 between PIMCO Variable Insurance Trust (the Trust), ING Life Insurance and Annuity Company and ReliaStar Life Insurance Company (Administrative) · Incorporated by reference to Post-Effective Amendment No. 38 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 11, 2005. First Amendment dated August 15, 2007 to Services Agreement between PIMCO Variable Insurance Trust, ING Life Insurance and Annuity Company and ReliaStar Life Insurance Company dated as of May 1, 2004 · Incorporated by reference to Post- Effective Amendment No. 51 to Registration Statement on Form N-4 (File No. 333- 01107), as filed on May 23, 2008. Services Agreement effective as of May 1, 2004 between Pacific Investment Management Company LLC (PIMCO), ING Life Insurance and Annuity Company and ReliaStar Life Insurance Company · Incorporated by reference to Post-Effective Amendment No. 38 to Registration Statement on Form N-4 (File No. 333-01107), as filed on February 11, 2005. (8.35) First Amendment dated August 15, 2007 to Services Agreement between Pacific Investment Management Company LLC (“PIMCO”), ING Life Insurance and Annuity Company, ReliaStar Life Insurance Company and Allianz Global Investors Distributors LLC effective as of May 1, 2004 · Incorporated by reference to Post- Effective Amendment No. 51 to Registration Statement on Form N-4 (File No. 333- 01107), as filed on May 23, 2008. (8.36) Rule 22c-2 Agreement dated no later than April 16, 2007, is effective as of the 16th day of October, 2007 between Allianz Global Investors Distributors LLC, ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc. · Incorporated by reference to Pre- Effective Amendment No. 1 to Registration Statement on Form N-4 (File No. 333- 139695), as filed on July 6, 2007. (8.37) Participation Agreement made and entered into as of July 1, 2001 by and among Pioneer Variable Contracts Trust, Aetna Life Insurance and Annuity Company, Pioneer Investment Management, Inc. and Pioneer Funds Distributor, Inc. · Incorporated by reference to Post-Effective Amendment No. 27 to Registration Statement on Form N-4 (File No. 333-01107), as filed on October 26, 2001. (8.38) Amendment No. 1 is made and entered into as of May 1, 2004 to Participation Agreement between Pioneer Variable Contracts Trust and ING Life Insurance and Annuity Company f/k/a Aetna Life Insurance and Annuity Company, Pioneer Investment Management, Inc. and Pioneer Funds Distributor, Inc. dated July 1, 2001 and amended on August 15, 2007 · Incorporated by reference to Post-Effective Amendment No. 40 to Registration Statement on Form N-4 (File No. 033- 75962), as filed on April 13, 2005, and by reference to Post-Effective Amendment No. 46 (File No. 333-01107), as filed on February 15, 2008. (8.39) Rule 22c-2 Agreement dated March 1, 2007 and is effective as of October 16, 2007 between Pioneer Investment Management Shareholder Services, Inc., ING Life Insurance and Annuity Company, ING National Trust, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company and Systematized Benefits Administrators Inc. · Incorporated by reference to Post- Effective Amendment No. 50 to Registration Statement on Form N-4 (File No. 033- 75962), as filed on June 15, 2007. (9) Opinion and Consent of Counsel (10) Consent of Independent Registered Public Accounting Firm (11) Not applicable (12) Not applicable (13) Powers of Attorney · Incorporated by reference to Post-Effective Amendment No. 31 to Registration Statement on Form N-4 (File No. 333-70600), as filed on April 16, 2013. Item 25. Directors and Officers of the Depositor * Name Principal Business Address Positions and Offices with Depositor Michael S. Smith 1475 Dunwoody Drive President and Director West Chester, PA 19380 Mary (Maliz) E. Beams One Orange Way Executive Vice President and Director Windsor, CT 06095-4774 Donald W. Britton 20 Washington Avenue South Director Minneapolis, Minnesota 55401 Alain M. Karaoglan 230 Park Avenue Director New York, NY 10169 Rodney O. Martin, Jr. 230 Park Avenue Director New York, NY 10169 Ewout L. Steenbergen 230 Park Avenue Executive Vice President, Finance and New York, NY 10169 Director Boyd G. Combs 5780 Powers Ferry Road, N.W. Senior Vice President, Tax Atlanta, GA 30327-4390 Michael J. Gioffre One Orange Way Senior Vice President and Chief Windsor, CT 06095-4774 Compliance Officer Christina K. Hack 1475 Dunwoody Drive Senior Vice President and Chief West Chester, PA 19380 Financial Officer Megan A. Huddleston One Orange Way Senior Vice President and Secretary Windsor, CT 06095-4774 Christine L. Hurtsellers 5780 Powers Ferry Road, N.W. Senior Vice President Atlanta, GA 30327-4390 Mark B. Kaye One Orange Way Senior Vice President Windsor, CT 06095-4774 Patrick D. Lusk 1475 Dunwoody Drive Senior Vice President and Appointed West Chester, PA 19380 Actuary Gilbert E. Mathis 5780 Powers Ferry Road, N.W. Senior Vice President Atlanta, GA 30327-4390 Diane M. McCarthy 1475 Dunwoody Drive Senior Vice President, Finance West Chester, PA 19380 David S. Pendergrass 5780 Powers Ferry Road, N.W. Senior Vice President and Treasurer Atlanta, GA 30327-4390 Steven T. Pierson 5780 Powers Ferry Road, N.W. Senior Vice President and Chief Atlanta, GA 30327-4390 Accounting Officer Name Principal Business Address Positions and Offices with Depositor Justin Smith 230 Park Avenue Senior Vice President and Deputy New York, NY 10169 General Counsel Kristi L. Cooper 909 Locust Street Vice President and Chief Compliance Des Moines, IA 50309 Officer * These individuals may also be directors and/or officers of other affiliates of the Company. Item 26. Persons Controlled by or Under Common Control with the Depositor or Registrant ING GROEP U.S. Insurance Holdings 6/30/2013 ING GROEP N.V. Non-Insurer (The Netherlands) No FEIN ING Insurance Topholding N.V. Non-Insurer (The Netherlands) No FEIN ING VERZEKERINGEN N.V. Non-Insurer (The Netherlands) No FEIN ING INSURANCE INTERNATIONAL B.V. Non-Insurer (The Netherlands) EIN# 98-0159264 ING U.S., Inc. Non -Insurer (Delaware) 52-1222820 1 ING North America Insurance Corporation Non -Insurer (Delaware) 52-1317217 ING Payroll Management, Inc. Non -Insurer (Delaware) 52-2197204 ING Risk Management (Bermuda) Limited Non-Insurer (Bermuda) No FEIN Assigned Lion Connecticut Holdings Inc. Non -Insurer (Connecticut) 02-0488491 IB Holdings LLC Non -Insurer (Virginia) 41-1983894 The New Providence Insurance Company, Limited Non-Insurer (Cayman Islands) 98-0161114 ING Financial Partners, Inc. Non -Insurer (Minnesota) 41-0945505 6/30/13 ING Investment Management LLC Non -Insurer (Delaware) 58-2361003 Page 1 ING Investment Management Co. LLC Non-Insurer (Delaware) 06-0888148 ING Investment Management (Bermuda) Holdings Limited Non-Insurer (Bermuda) ING Investment Trust Co. Non-Insurer (Connecticut) 06-1440627 ING Investment Management (UK) Limited Non-Insurer (United Kingdom) ING Investment Management Alternative Assets LLC Non Insurer (Delaware) 13-4038444 ING Alternative Asset Management LLC Non-Insurer (Delaware) 13-3863170 ING Furman Selz Investments III LLC Non-Insurer (Delaware) 13-4127836 2 ING Realty Group LLC Non-Insurer (Delaware) 13-4003969 ING Pomona Holdings LLC Non-Insurer (Delaware) 13-4152011 Pomona G. P. Holdings LLC Non-Insurer (Delaware) 13-4150600 3 Pomona Management LLC Non-Insurer (Delaware) 13-4149700 ING Alternative Asset Management Ireland Limited Non-Insurer (Ireland) ING Capital Corporation, LLC Non-Insurer (Delaware) 86-1020892 ING Funds Services, LLC Non-Insurer (Delaware) 86-1020893 ING Investments Distributor, LLC Non-Insurer (Delaware) 03-0485744 ING Investments, LLC Non-Insurer (Arizona) 03-0402099 6/30/13 ING Life Insurance and Annuity Company
